Citation Nr: 1039494	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for residuals of injury to the left lower extremity, abrasion of 
left calf. 

2.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for residuals of injury to the left lower extremity, left foot 
injury.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for residuals of injury to the left lower extremity, left ankle 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from October 1967 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), in which the RO declined to reopen all of the 
previously denied claims on appeal, because no new and material 
evidence had been received.  By the way of an October 2006 
statement of the case, the RO reopened all the claims, but 
continued and confirmed the denial of claims based on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks to reopen his previously denied claims for 
service connection for residuals of injury to the left lower 
extremity, to include abrasion of left calf, left foot injury, 
and left ankle injury.  Prior to determining whether to reopen 
the claim, the Board finds that additional development is needed. 

A review of the claims folder reflects that the Veteran has 
identified outstanding pertinent VA treatment records from Dorn 
Veterans Hospital, VA Medical Center (VAMC) at Columbia.  See 
July 2009 statement in support of the claim.  Moreover, the 
record has not been updated with any treatment records since 
2007.  In the past, the Veteran has received VA treatment from 
Columbia VAMC and Florence Community Based Outpatient Clinic 
(CBOC) for left foot and left ankle disorders.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO/AMC should obtain any outstanding records of pertinent VA 
treatment since 2007, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) (2010) as regards requests for records 
from Federal facilities.

To ensure that all due process requirements are met, the RO/AMC 
should 
ensure the Veteran has been provided with sufficient notice in 
compliance with the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court).  The Veteran should also 
be given another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009). 

Accordingly, the case is REMANDED for the following action:

1.  Review the record and ensure compliance 
with all notice and assistance requirements 
by issuing the Veteran an additional 
notification letter that includes an 
explanation as to the information or evidence 
needed to establish an effective dates for 
the benefit sought as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO/AMC should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment, since 2007.  The RO/AMC must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization to enable it 
to obtain any additional evidence pertinent 
to the claims on appeal that is not currently 
of record.

4.  After assuring compliance with the above 
development, as well as with any other notice 
and development action required by law, the 
RO/AMC should review the claim on appeal.  If 
the claim is denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, and given 
an opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


